Citation Nr: 1009681	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for hypothyroidism, 
claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for sterility, claimed 
as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a vision disorder, 
claimed as due to exposure to ionizing radiation.

6.  Entitlement to service connection for heart disease, 
claimed as due to exposure to ionizing radiation.

7.  Entitlement to service connection for a blood disorder, 
claimed as due to exposure to ionizing radiation.

8.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to exposure to ionizing radiation.

9.  Entitlement to service connection for radiation burns, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1950 to 
March 1953.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and from a March 2008 rating 
decision of the VARO in Jackson, Mississippi.   Jurisdiction 
of these matters is with the RO in Philadelphia, 
Pennsylvania.  

It is noted that in addition to issues 1 through 8, 
considered at the Travel Board hearing, issue number 9 was 
also fully developed for appellate review.  As such, it is 
also considered herein.

The Board notes that the Veteran's substantive appeal of the 
March 2008 rating decision appears to be missing from the 
claims file.  However, the RO has documented receipt of the 
VA Form 9 on August 28, 2008, and as such, at one point such 
document was associated with the claims file.  Thus, the 
Veteran has perfected his appeal of those matters in the 
August 2008 statement of the case.

In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  Additional evidence 
was submitted along with a waiver of initial RO 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran was exposed to ionizing radiation during 
active service as a participant in radiation-risk activities 
during atmospheric nuclear weapons testing.

3.  A back disorder was not demonstrated during service or 
until many years later; and there is no competent medical 
evidence showing a relationship between this disorder and 
active service.  Arthritis was noted many years post-service.

4.  The competent medical evidence shows that the Veteran's 
prostate cancer, hypothyroidism, and sterility (if existent) 
are not related etiologically to ionizing radiation exposure.

5.  There is no competent medical evidence showing that the 
Veteran currently has low sperm count or sterility or that he 
has radiation burns or residuals thereof.

6.  There is no competent medical evidence showing that a 
vision disorder, heart disease, a blood disorder, or a 
gastrointestinal disorder was present in service or for many 
years thereafter, or that any of these disabilities is 
related to service, to include on the basis of exposure to 
ionizing radiation in service.  Heart disease was not 
manifested within one year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

3.  The criteria for service connection for hypothyroidism, 
claimed as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

4.  The criteria for service connection for sterility, 
claimed as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

5.  The criteria for service connection for a vision 
disorder, claimed as due to exposure to ionizing radiation, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2009).

6.  The criteria for service connection for heart disease, 
claimed as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

7.  The criteria for service connection for a blood disorder, 
claimed as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

8.  The criteria for service connection for a 
gastrointestinal disorder, claimed as due to exposure to 
ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112; 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

9.  The criteria for service connection for radiation burns, 
claimed as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2002 and a June 2003 pre-rating 
letter provided notice to the Veteran of the evidence and 
information needed to substantiate his claims for service 
connection on appeal.  This letter also informed the Veteran 
of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The letter further requested that the Veteran submit 
any additional information or evidence in his possession that 
pertained to his claims.  The April 2002 rating decision 
reflects the initial adjudication of the claim for service 
connection for radiation burns, and the March 2008 rating 
decision reflects the initial adjudication of the remaining 
claims for service connection on appeal.  Hence, the January 
2002 and June 2003 letters-which meet all four of Pelegrini's 
content of notice requirement- also meet the VCAA's timing of 
notice requirement.
 
While the Veteran was not provided information regarding 
disability ratings and effective dates until an October 2007 
notice letter, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies 
each of the claims for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records, reports of VA examinations, 
a report from the Defenses Threat Reduction Agency, and a 
report from the VA Chief of Public Health and Environmental 
Hazards officer.  Also of record and considered in connection 
with the appeal is the report of a March 2003 informal 
conference with RO personnel and the transcript of the 
November 2009 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

Additionally, it appears that the Veteran's service treatment 
records (STRs) for his active military service are 
unavailable due to an accidental fire at the National 
Personnel Records Center.  The Board wishes to make it clear 
that it understands that the Court has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As noted above, the Veteran's STRs were likely destroyed by a 
fire at the NPRC in 1973, and none of the STRs were able to 
be reconstructed.  Just separation physicals are on file.  In 
cases where records once in the hands of the Government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  See O'Hare, 1 Vet. App. at 367. 
The Board's analysis of the Veteran's claims has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim but rather increases the Board's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis and a cardiovascular disorder, 
which develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. 3.307, 3.309(a) (2009).

A.  Back Disability

The Veteran asserts that he has a back disability related to 
service when he was hospitalized and someone rolled him over 
and off the bed.

A June 1998 x-ray first notes an impression of lumbar 
spondylosis and very mild osteopenia.

A February 2004 VA neurological record reflects an assessment 
of multiple levels of spondylotic changes in the spine, 
cervical thoracic and lumbar.

In this case, while post-service medical records show that 
the Veteran has been diagnosed with various back disorders, 
there is no medical evidence indicating that arthritis was 
manifest in the first post-service year.  In addition, the 
Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability, in this case more than 40 years, is 
a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical evidence or opinion even 
suggesting that there exists a relationship between the 
Veteran's currently diagnosed back disorders and service, and 
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.  Hence, the claim for service connection 
for a back disability is denied.

B.  Prostate cancer, hypothyroidism, sterility, vision 
disorder, heart disease, blood disorder, a gastrointestinal 
disorder, and radiation burns, claimed as due to exposure to 
ionizing radiation 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  (Citation omitted.)

First, a "radiation-exposed Veteran " is defined by 38 C.F.R. 
§ 3.309(d)(3) as a Veteran who, while serving on active duty, 
active duty for training, or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war in Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupational forces 
in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).

Diseases specific to radiation-exposed Veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally 
include but may not be limited to the Veteran 's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the Veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, posterior subcapsular cataracts 
become manifest within 6 months or more after exposure, 
leukemia become manifest at any time after exposure, and that 
other diseases specified in section 3.311(b)(2) become 
manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that 
when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Thus, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
Veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

In October 2001 and in February 2007, the Defenses Threat 
Reduction Agency (DTRA) wrote that the Veteran was a 
confirmed participant of Operation GREENHOUSE conducted at 
Pacific Proving Ground in 1951, thus the Veteran was exposed 
to ionizing radiation during service.  

The DTRA found that based upon all known available detailed 
facts regarding his participation and exposure concluded that 
the mean total external gamma dose was 2.7 rem, the upper 
bound gamma dose was 8.1 rem, that total external neutron 
dose and upper bound neutron dose were each 0 rem, internal 
committed alpha dose to the thyroid was 0 rem, the upper 
bound committed alpha dose to the thyroid was 0.0015 rem, 
internal committed beta plus gamma dose to the thyroid was 
2.4 rem, upper bound committed beta plus gamma dose to the 
thyroid was 24 rem.  Considering the Veteran's input 
including comments, it was determined that doses which the 
Veteran could have received during his participation in 
Operation GREENHOUSE are not more than:  internal committed 
dose to the prostate (alpha) is 4.5 rem and internal 
committed does to the prostate (beta plus gamma was 2 rem. 

This information was then provided to the VA Chief of Public 
Health and Environmental Hazards officer (CPHEHO) who 
reviewed the DTRA dose estimate and provided a clinical 
opinion in July 2007.  They noted that the sensitivity of the 
prostate to radiation carcinogenesis appears to be relatively 
low and not clearly established.  The Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the prostate cancer.  In accordance with 
the guidance on using the NIOSH IREP, the cancer model for 
all male genitalia was utilized. The computer software 
calculated a 99th percentile value of 16.11 percent.  The 
NIOSH IREP does not include hypothyroidism or low sperm 
count.  Damage to the thyroid or testes other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect.  Deterministic changes generally 
are considered to have a threshold.  The probability of 
causing harm in most healthy individuals at does of less than 
10 rem as a result of deterministic effects is close to zero.  
Usually a threshold does on the order of hundreds of 
thousands of rads must be exceeded for the deterministic 
effect to be expressed.  The Nuclear Regulatory Commission 
annual occupational dose limit to any organ or tissue (other 
than the lens of the eye) is 50 rems.  

A study of Japanese atomic bomb survivors did not find 
associations between antithyroid antibody-positive or 
antithyroid antibody-negative hypothyroidism with radiation 
dose.  Hypothyroidism can occur following high dose radiation 
to the thyroid (e.g., hundreds or thousands of rads).  
Hypothyroidism occasionally has been reported following x-ray 
therapy doses as low as 1000 rads.  Doses as low as 10-15 
rads may cause oligospermia and/or temporary sterility.  
Permanent sterility may occur after does of 200-500 rads.  

In light of the above, in their opinion, it is unlikely that 
the Veteran's prostate cancer or hypothyroidism can be 
attributed to exposure to ionizing radiation in service.  
Assuming that the doses to the testes were similar to the 
prostate doses, in their opinion it is as likely as not that 
low sperm count and temporary sterility (if existent), but 
unlikely that permanent sterility can be attributed to 
exposure to ionizing radiation in service.  

In a July 2007 letter, the Director of the VA Compensation 
and Pension Service noted the findings in the July 2007 
CPHEHO memorandum.  He furthered that the Veteran was 20 
years old when exposed to ionizing radiation.  Hypothyroidism 
was diagnosed in 1998, some 47 years after exposure to 
ionizing radiation and prostate cancer was diagnosed 52 years 
after exposure to ionizing radiation.  As a result of this 
opinion, and following review of the evidence in its 
entirety, it is our opinion sound scientific and medical 
evidence supports the conclusion that it is as likely as not 
the Veteran's low sperm count and temporary sterility (if 
existent) can be attributed to exposure to ionizing radiation 
in service.  However, it is our opinion that there is no 
reasonable possibility that the Veteran's permanent 
sterility, hypothyroidism, and prostate cancer resulted from 
his exposure to ionizing radiation in service.  

In light of the above evidence, the Board finds that each of 
the claims for service connection must be denied.

As noted above, there are 21 types of cancer which are 
presumptively service connected under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  None of the Veteran's claimed 
disabilities are specifically listed as a presumptive 
disease.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. 
§ 3.309(d)(2) (2009).

In regards to the Veteran's claims for prostate cancer, which 
is a "radiogenic disease," pursuant to 38 C.F.R. § 3.311 and 
the claims for hypothyroidism and sterility, DTRA confirmed 
that the Veteran was a radiation exposed Veteran who 
participated in a radiation risk activity as an atmospheric 
nuclear weapons test participant in Operation GREENHOUSE 
during active service in 1951.  The Director of VA 
Compensation and Pension Service's July 2007 opinion shows 
that it was concluded that there is no reasonable possibility 
that the Veteran's permanent sterility, hypothyroidism, and 
prostate cancer resulted from his exposure to ionizing 
radiation in service.  The Director's mandate includes 
consideration as to whether sound scientific and medical 
evidence supports a favorable conclusion that is favorable to 
the claims.  See 38 C.F.R. § 3.311(c)(1)(i), (c)(3).  This 
opinion is the only competent opinion that is based on the 
current individualized dose estimate, and is consistent with 
the other conclusions reached by the DTRA and the CPHEHO.  
See 38 C.F.R. § 3.311(a)(1).

With regard to the possibility of service connection on a 
basis other than under 38 C.F.R. § 3.311, the earliest 
evidence of treatment for prostate cancer was in March 2004, 
more than 50 years after service and for hypothyroidism was 
in June 1998, more than 45 years after service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claims on a direct basis.  Furthermore, there is no 
competent evidence to show that a tumor of the prostate was 
manifested to a compensable degree within one year of 
separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  
Lastly, there is no competent medical opinion that these 
disabilities are otherwise causally related to the Veteran's 
active service.

Further, as there is no competent medical evidence that the 
Veteran, in fact, has low sperm count or sterility or that he 
has radiation burns or any residuals of radiation burns from 
service, there can be no basis for a grant of service 
connection for these disabilities.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  As such evidence has not been 
presented, service connection for low sperm count or 
sterility and for radiation burns must be denied.  38 C.F.R. 
§ 3.303.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for a 
vision disorder, heart disease, a blood disorder, and a 
gastrointestinal disorder, each claimed as due to exposure to 
ionizing radiation.  Initially, the Board notes that since 
none of these disabilities are among the diseases delineated 
in 38 C.F.R. § 3.309(d) or 3.311, the presumptive regulations 
pertaining to ionizing radiation are not for application. See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

Thus, the Board has considered the Veteran's claims under the 
general provisions pertaining to service connection.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) 
(service connection for a condition claimed to be due to 
exposure to ionizing radiation can be established by showing 
that the disease was incurred during or aggravated by service 
without regard to the statutory provisions concerning 
radiation exposure).

VA medical records show that the Veteran was diagnosed with 
iron deficiency anemia and new-onset angina in June 1998.  He 
was diagnosed with coronary artery disease in March 1998.

A September 2003 VA genitourinary examination report reflects 
that the Veteran has diverticulosis and reflux espophagitis, 
neither of which are related to radiation exposure.  He has 
iron deficiency anemia, more than likely due to his 
esophagitis.  Although the Veteran stated that he has a low 
white count, a review of VA medical records reveals a normal 
white count.  Iron deficiency anemia is not related to 
radiation exposure.  He also has significant aortic 
insufficiency and mitral regurgitation, as well as triple 
vessel coronary artery disease.  None of these are related to 
radiation exposure.  The Veteran stated that he had a 
urologic evaluation in the past, but not within the VA 
system.  The Veteran related that he has a low sperm count.  
The VA examiner stated that he could not conform this.  He 
noted that the Veteran fathered no children.  He furthered 
that it is clear-cut that significant radiation exposure can 
result in sterility.  If he has a low sperm count recorded in 
the claims file, it is more than likely secondary to 
radiation exposure.  This examination was conducted without 
the claims file and is further discounted by the discussion 
above by the other medical evidence and opinions and the lack 
of evidence confirming sterility or low sperm count.

A November 2003 VA optometry record reflects that this was 
the Veteran initial visit.  The reason for his visit was 
"LEE" two years ago.  No visual complaints.  The impression 
was hyperopia with presbyopia, minimal background diabetic 
retinopathy of the right eye, hordelum infarction of the lid 
of the right eye, and cataracts, each eye. 

Initially, the Board notes that the record on appeal is 
entirely negative for complaints or findings of heart disease 
within the one-year presumptive period following the 
Veteran's separation from active service.  The record on 
appeal further shows that the Veteran was not diagnosed as 
having heart disease, a vision disorder, a gastrointestinal 
disorder or a blood disorder (anemia) for more than 40 years 
after his separation from active service.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Further, there is no competent medical evidence or opinion 
even suggesting that there exists a relationship between any 
of these disabilities and the Veteran's active service, 
including exposure to ionizing radiation, and neither the 
Veteran nor his representative has identified, presented, or 
alluded to the existence of any such medical evidence or 
opinion.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions and those by his representative, on 
his behalf, and hearing testimony; however, this evidence 
does not provide any basis for allowance of any of the claims 
discussed above.  The Board notes that the Veteran is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, 
and his own symptoms.  However, medical questions of 
diagnosis and a medical relationship to service, to include 
due to exposure to ionizing radiation, are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137- 38 (1994).  As a layman without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (persuasive) opinion 
on such medical matters.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his own 
assertions in this regard have no probative value.
 
Under these circumstances, the Board concludes that the 
claims for service connection for a back disability, prostate 
cancer, hypothyroidism, sterility, vision disorder, heart 
disease, blood disorder, a gastrointestinal disorder, and 
radiation burns, must each be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine. However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability is denied.

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for hypothyroidism, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for sterility, claimed as due to exposure 
to ionizing radiation, is denied.

Service connection for a vision disorder, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for heart disease, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for a blood disorder, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for a gastrointestinal disorder, claimed 
as due to exposure to ionizing radiation, is denied.

Service connection for radiation burns, claimed as due to 
exposure to ionizing radiation, is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


